986 F.2d 1416
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Thomas E. ROBINSON, Defendant-Appellant.
No. 91-7357.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 12, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CR-88-249-A, CA-90-1200-A)
Thomas E. Robinson, Appellant Pro Se.
William Neil Hammerstrom, Jr., Office of the United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIREMD.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Thomas E. Robinson appeals the district court's order requiring Robinson to state why his 28 U.S.C. § 2255 (1988) petition is not successive.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED